Citation Nr: 0842949	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  04-34 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
an acquired psychiatric disorder, originally claimed as a 
nervous condition.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1960 to 
May 1961.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the veteran's petition to reopen 
his previously denied, unappealed, claim for service 
connection for an acquired psychiatric disorder, originally 
claimed as a nervous condition, concluding there was no new 
and material evidence.

As support for the petition to reopen his claim, the veteran 
subsequently testified at a hearing at the RO in August 2004 
before a local Decision Review Officer (DRO).

In April 2007, the Board issued a decision also denying the 
petition to reopen the claim, and the veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In a July 2008 order, granting a joint motion, the Court 
vacated the Board's decision and remanded the veteran's claim 
to the Board for further development and readjudication in 
compliance with directives specified.

And to comply with that order, the Board in turn is remanding 
the claim to the RO via the Appeals Management Center (AMC) 
in Washington, DC.




REMAND

The July 2008 joint motion for remand indicates VA did not 
provide the veteran adequate notice under the Veterans Claims 
Assistance Act (VCAA) in terms of apprising him of the 
specific reasons his claim had previously been denied.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  See also VA 
Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's 
Office of General Counsel issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must 
relate to the stated basis of the prior denial).  So the 
veteran has to receive this additional notice before 
readjudicating his claim.

Also during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the downstream degree of disability and the effective date of 
an award.  So the veteran also needs to receive this notice.

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Prior to any further adjudication of 
the veteran's claim, send him another 
VCAA letter to comply with 38 U.S.C.A. § 
5103(a) that includes an explanation of 
the specific type of evidence needed to 
reopen his claim for service connection 
for an acquired psychiatric disorder 
(i.e., explains the specific deficiencies 
in his claim when it was previously 
considered and denied).  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  See 
also VA Gen. Couns. Mem., para. 2, 3 
(June 14, 2006).

This additional VCAA letter also must 
apprise the veteran of the downstream 
disability rating and effective date 
elements of his claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  See, too, Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).

2.  Then readjudicate the petition to 
reopen the veteran's claim for service 
connection for an acquired psychiatric 
disorder in light of any 
additional evidence.  If his claim is 
not granted to his satisfaction, send 
him and his attorney a 
supplemental statement of the case 
(SSOC) and give them an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




